Title: From James Madison to James Monroe, 25 May 1807
From: Madison, James
To: Monroe, James



Dear Sir
Washington May 25. 1807

Altho’ it is not certain that this will find you in London, I cannot commit to Mr. Purviance the official dispatches without a few private lines.
It has been a painful task with the President to withold from the joint work of yourself & Mr. P. the sanction which was expected; as it has been to me, to communicate the event with the considerations which produced it.  I console myself with an assurance that you will see in both, the same consciencious discharge of duty, which is stamped on your proceedings, and with a hope that your further efforts aided by the new proposition which is authorized, may yet close our common labors, with success & satisfaction.  An adjustment with G. B. continues to be rendered important by the state of our affairs with Spain &c as well as by the danger which a failure threatens to the peace between the two nations.  This danger may be increased too by the late change in the British councils, if the new administration should be able to keep its legs, and not be checked in its inclinations, by the fear of incountering the consequences to themselves of a rupture with the UStates. But it is not consistent with the judgment of the Executive, or, as is believed, with the temper of the nation, to purchase an adjustment at a higher price than is explained in the instructions of which Mr. P. is now the Bearer.
We shall soon learn, I presume, whether a supersedeas to Mr. Erskine will be among the minor changes proceeding from the change in the Cabinet.  It may be said with truth that it would be difficult to find a successor, who would give or feel more pleasure in the station, than the present incumbent.  The latter consideration may however be a motive, whilst the former may not be a sufficient objection, to his removal.
I could on no occasion so properly refer to the Bearer of a letter for information, as to Mr. P. on the present.  He has been long eno’ here to know every thing worth telling you, and will be sure to tell it as he knows it.  He returns in the character which he brought with him; to which the Comsrs of the sinking fund have added a trust the value of which he will explain.  The opportunity of giving him that mark of esteem was embraced with the greater pleasure as it would have been difficult to find another, especially an equivalent.
Mrs. Madison offers to Mrs. Monroe her affectionate complts.  I beg leave to add mine, with assurances of the great esteem & regard, with which I remain Dr. Sir your friend & servt.

James Madison

